Bkovles, O. J.
The verdict in favor of the defendant was amply authorized by the evidence; and the special grounds of the motion for a new trial (complaining of various excerpts from the charge of the court, of the failure to charge certain principles of law, and of the failure to instruct the jury upon certain issues alleged to have been raised by the pleadings and the evidence), -in the light of the entire charge and of the facts of the case, fail to disclose any reversible error. The refusal to grant a new trial was not error for any reason assigned.
*839Decided September 17, 1931.
Oliver & Oliver, for plaintiff.
McLaws, Mchaws & Brennan, for defendant.

Judgment affii'med.


Luke, J., concurs. Bloodworth, J., absent on account of illness.